—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered September 26, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The testimony regarding defendant’s statement to the undercover officer and his accompanying gesture, combined with the vials of crack found on his person, provided ample evidence of defendant’s intent to sell. The credibility of the police witnesses and any inconsistency in their testimony were properly presented to the jury and we see no reason to disturb its determinations. Concur— Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.